Citation Nr: 0809837	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  06-11 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a chronic acquired left 
eye disorder.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active service from January 1943 to October 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) which, in 
pertinent part, denied service connection for a chronic left 
eye disorder.  


FINDINGS OF FACT

1.  Service connection is currently in effect for cheek shell 
fragment wound residuals.  

2.  A chronic acquired left eye disorder was not shown during 
active service or for many years thereafter.  The veteran's 
chronic left eye cataract excision residuals and posterior 
capsular opacification have not been objectively shown to 
have originated during active service  

3.  The veteran's chronic left eye cataract excision 
residuals and posterior capsular opacification have not been 
shown to be etiologically related to his service-connected 
cheek shell fragment wound residuals.  


CONCLUSIONS OF LAW

1.  A chronic acquired left eye disorder was not incurred in 
or aggravated by wartime service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a) (2007).  

2.  A chronic acquired left eye disorder was not proximately 
due to or the result of the veteran's service-connected 
disability.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim for service 
connection, the Board observes that the RO issued VCAA 
notices to the veteran in September 2004, December 2004, 
January 2005, and April 2006 which informed him of the 
evidence needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and effective 
date of an initial award of service connection; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claim.  Such notice effectively informed him 
of the need to submit any relevant evidence in his 
possession.  The September 2004, December 2004, and January 
2005 VCAA notices were issued prior to the April 2005 rating 
decision for which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded a VA examination for 
compensation purposes.  The examination report is of record.  
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588).  


II.  Service Connection 

Service connection may be granted for disability arising from 
disease or injury 


incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 2002).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for cheek shell fragment wound residuals.  

The Court has clarified that while there may be multiple 
theories or means of establishing entitlement to a benefit 
for a disability, if the theories all pertain to the same 
benefit for the same disability, they constitute a single 
claim.  Roebuck v. Nicholson, 20 Vet.App. 307, 313 (2006).  

The veteran's service medical documentation has not been 
incorporated into the record.  They were apparently lost in 
the 1973 fire at the National Personnel Record Center through 
no fault of the veteran.  Documentation from the Office of 
the Surgeon General, United States Department of the Army has 
been incorporated in to the claims file.  It reflects that 
the veteran sustained a noncombat-related cheek and/or facial 
wound in July 1944.  There is no reference to left eye 
trauma, injury, or other chronic disability.  

Clinical documentation from E. E. Deschamps, M.D., dated in 
September 2001 and October 2001 indicates that the veteran 
underwent bilateral cataract excision and intraocular lens 
replacement surgery.  

At an October 2004 VA examination for compensation purposes, 
the veteran complained of intermittent left eye blurred 
vision and tearing.  He reported that he had been injured by 
an inservice explosion in which he sustained facial shrapnel 
wounds.  The veteran was noted to have undergone bilateral 
cataract extraction in October 2001.  The veteran was 
diagnosed with post-operative cataract extraction residuals 
with posterior chamber intraocular lens and a "trace amount 
of posterior capsular opacification (PCO) [left eye] which is 
more likely than not the cause of the reduced vision [left 
eye]."  The examiner commented that:

After examination, there is no evidence 
of any traumatic damage to the eye 
itself.  ...  The PCO is not related to 
inservice shrapnel injury.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  A 
chronic left eye disorder was not shown during active service 
or for many decades thereafter.  The veteran's chronic left 
eye post-operative cataract extraction residuals with 
posterior chamber intraocular lens and PCO have not been 
objectively shown to have originated during wartime service 
or to be etiologically related to his either his inservice 
facial trauma or his service-connected cheek shell fragment 
wound residuals.  Indeed, the existence of such etiological 
relationships where specifically negated by the VA examiner 
at the October 2004 VA examination for compensation purposes.  

The veteran's claim is supported solely by his own written 
statements on appeal.  The veteran is competent to state that 
he sustained trauma to his left eye during active service.  
However, the Court has held that a lay witness is generally 
not capable of offering evidence involving medical knowledge 
such as the causation of a particular medical condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The lay 
written statements are thus insufficient to establish an 
etiological relationship between the claimed disorder and 
either active service or the veteran's service-connected 
disability.  Therefore, the Board concludes that a 
preponderance 


of the evidence is against the veteran's claim of entitlement 
to service connection for a chronic acquired left eye 
disorder.  


ORDER

Service connection for a chronic acquired left eye disorder 
is denied.  



____________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


